NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: August 9, 2022


                        S22A0432. CARTER v. THE STATE.


        BETHEL, Justice.

        After a jury trial in June 2016, Woodrow Carter was convicted

of malice murder in connection with the death of James Mills. He

appeals, contending that the evidence was insufficient to support his

conviction and that the jury should have had the option of convicting

him of concealing the death of another. 1 We disagree and affirm.



        The crimes occurred on July 20, 2001. On September 13, 2010, a
        1

Richmond County grand jury jointly indicted Carter, Marcus McCladdie,
Derrick Robinson, and Marquise Redfield for the malice murder of James Mills
(Count 1) and felony murder based on the aggravated assault of Mills (Count
2). Redfield pled guilty to voluntary manslaughter, and McCladdie pled guilty
to concealing the death of another. Their cases are not part of this appeal. It is
unclear from the record how Robinson’s case was resolved. At the conclusion of
a trial held on June 8, 2016, the jury found Carter guilty of both charges. The
trial court sentenced Carter to serve life in prison on Count 1. The trial court
purported to merge Count 2 with Count 1, but Count 2 was actually vacated
by operation of law. See Malcolm v. State, 263 Ga. 369, 371-372 (4) (434 SE2d
479) (1993). Carter timely filed a motion for new trial on June 17, 2016, which
he later amended through new counsel. After a hearing, the trial court denied
      1.   Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. Carter, Marcus

McCladdie, Derrick Robinson, and Marquise Redfield often spent

time together dealing cocaine. On July 20, 2001, Carter, Robinson,

and Redfield picked up McCladdie and drove to Robinson’s cousin’s

apartment in Augusta where they regularly gathered to socialize,

relax, and prepare drugs. Robinson gave James Mills directions to

the   apartment,     and    Mills    arrived    sometime     later    with

approximately $50,000 to $75,000 worth of cocaine. Redfield

testified that he and Robinson planned to murder Mills because they

believed he was “coming short on the drugs” and “overtaxing.”

      McCladdie testified that when Mills knocked on the door to the

apartment, Carter ran to the bathroom and Redfield ran upstairs

while McCladdie stayed where he was. Robinson opened the door

and greeted Mills, and then Carter and Redfield emerged from

hiding. McCladdie testified that Carter and the others were acting


the motion, as amended, on August 16, 2021. Carter filed a timely notice of
appeal. The case was docketed in this Court for the April 2022 term and was
submitted for a decision on the briefs.
                                    2
“like they knew what to do.” Redfield pointed his gun at Mills, and

he, Robinson, and Carter then took Mills into the kitchen. Redfield

testified that McCladdie bound Mills with duct tape, and that he and

McCladdie strangled Mills to death with a cord from a clothes iron.

McCladdie told the police that it was Redfield and Robinson who

strangled Mills, though he testified at trial that Redfield was the

one who strangled Mills.

     Mills’s body was rolled up inside a comforter, and Carter,

McCladdie, Robinson, and Redfield then loaded Mills’s body into

Mills’s vehicle. Redfield drove Mills’s vehicle to Carter’s mobile

home in South Carolina, with Carter, Robinson, and McCladdie

following in Robinson’s car. In Carter’s backyard, a large hole had

been dug. It contained an empty refrigerator or freezer, and a

backhoe sat nearby. Mills’s body was placed into the appliance in

the hole and buried there. The men divided the cocaine Mills had

brought with him among themselves, with Carter receiving a couple

of ounces.

     In 2008, Mills’s vehicle was discovered. Two years later,

                                 3
Redfield told law enforcement that he knew where Mills was buried.

Police then recovered Mills’s remains from Carter’s backyard. Police

interviewed Carter, who initially denied any knowledge of the

murder before admitting he had been present for the murder and

burial, though he claimed that Robinson, Redfield, and McCladdie

had been the ones who committed the crimes. Carter admitted in the

interview that he received a couple of ounces of Mills’s cocaine in

exchange for his silence. 2

      2.   Carter argues that the evidence presented at trial was

insufficient under Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781,

61 LE2d 560) (1979), to support his conviction for malice murder

because it did not show that he was a party to Mills’s death by

strangulation. 3 He also argues that the evidence was insufficient as

a matter of Georgia law because the testimony of one of the



      2 In contrast to the testimony of McCladdie, Redfield testified that Carter
did not participate in the murder and that Carter was threatened in order to
coerce him into allowing the body to be buried at his home in South Carolina.
      3 While Carter challenges the sufficiency of the evidence to sustain both

guilty verdicts against him, his challenge to the felony murder count is moot
because that count was vacated by operation of law. See Collett v. State, 305
Ga. 853, 855 (1) n.2 (828 SE2d 362) (2019).
                                       4
accomplices implicating him in the crime was not corroborated. We

disagree with both contentions.

     (a) Carter first argues that the evidence was insufficient

because there was no evidence that he was a party to Mills’s murder.

     When evaluating a challenge to the sufficiency of the
     evidence [as a matter of constitutional due process], we
     view all of the evidence presented at trial in the light most
     favorable to the verdict[s] and ask whether any rational
     trier of fact could have found the defendant guilty beyond
     a reasonable doubt of the crimes of which he was
     convicted.

Jones v. State, 304 Ga. 594, 598 (2) (820 SE2d 696) (2018) (citing

Jackson, 443 U. S. at 318–319 (III) (B)). “We leave to the jury the

resolution of conflicts or inconsistencies in the evidence, credibility

of witnesses, and reasonable inferences to be derived from the facts,

and we do not reweigh the evidence.” (Citations and punctuation

omitted.) Harris v. State, 313 Ga. 225, 229 (2) (869 SE2d 461) (2022).

     OCGA § 16-2-20 (b) provides that

     [a] person is concerned in the commission of a crime only
     if he: (1) [d]irectly commits the crime; (2) [i]ntentionally
     causes some other person to commit the crime under such
     circumstances that the other person is not guilty of any
     crime either in fact or because of legal incapacity; (3)

                                  5
     [i]ntentionally aids or abets in the commission of the
     crime; or (4) [i]ntentionally advises, encourages, hires,
     counsels, or procures another to commit the crime.

Moreover, “[w]hile proof of a shared criminal intent with the actual

perpetrator is necessary to establish that one is a party to the crime,

shared criminal intent may be inferred from the person’s conduct

before, during, and after the crime.” (Citation and punctuation

omitted.) Bowen v. State, 299 Ga. 875, 877 (1) (792 SE2d 691) (2016).

See also Powell v. State, 307 Ga. 96, 99 (1) (834 SE2d 822) (2019).

     Carter argues that the evidence here was insufficient because

there was no testimony demonstrating that he knew about or

participated in the agreement to kill Mills or that he was otherwise

a party to the murder. Carter relies on Redfield’s testimony that

Carter did not participate in the murder and that Redfield

threatened him into allowing Mills to be buried in his backyard,

which he argues shows that he did not participate willingly.

However, McCladdie testified extensively at trial about Carter’s

involvement immediately prior to, during, and after the murder, and

further testified that the attack on Mills appeared to be pre-

                                  6
orchestrated. To the extent McCladdie’s testimony conflicts with

Redfield’s, that inconsistency was for the jury to resolve, and the

jury was entitled to disbelieve Redfield’s version of events. See

Graves v. State, 298 Ga. 551, 553 (1) (783 SE2d 891) (2016) (“[I]t is

axiomatic that resolving evidentiary conflicts and assessing witness

credibility are within the exclusive province of the jury.” (citing

Hampton v. State, 272 Ga. 284 (1) (527 SE2d 872) (2000))). Thus,

despite conflicts in the evidence regarding Carter’s role in the

killing, when viewed in the light most favorable to the jury’s

verdicts, the evidence was sufficient for the jury to find Carter guilty

beyond a reasonable doubt as a party to the crime of malice murder.

See Jackson, 443 U. S. at 319 (III) (B); Eckman v. State, 274 Ga. 63,

65 (1) (548 SE2d 310) (2001) (concluding that the evidence was

sufficient to find that defendant was a party to the crime where,

inter alia, she was present when the crimes were committed, fled

the crime scene with her companions, and “used the fruits” of the

crimes).

     (b) Carter also argues that McCladdie was an accomplice to the

                                   7
murder and that his testimony was not sufficiently corroborated.

OCGA § 24-14-8 provides in pertinent part:

     The testimony of a single witness is generally sufficient to
     establish a fact. However, in certain cases, including . . .
     felony cases where the only witness is an accomplice, the
     testimony of a single witness shall not be sufficient.
     Nevertheless, corroborating circumstances may dispense
     with the necessity for the testimony of a second witness. .
     ..

     Thus, when the only witness to testify at trial is an accomplice,

corroborating evidence is required to support a guilty verdict. See

Edwards v. State, 299 Ga. 20, 22 (1) (785 SE2d 869) (2016). Whether

accomplice testimony has been sufficiently corroborated is a

question for the jury, and even slight corroborating evidence of a

defendant’s participation in a crime is sufficient. See Raines v. State,

304 Ga. 582, 588 (2) (a) (820 SE2d 679) (2018) (citing Parks v. State,

302 Ga. 345 (806 SE2d 529) (2017)).

     Here, although Carter argues that McCladdie’s testimony

about Carter’s involvement in the murder was not corroborated, this

argument fails. In addition to McCladdie’s testimony about Carter’s

participation, Redfield testified that Carter was present in the

                                   8
apartment during the murder and that after Mills’s body was loaded

into Mills’s vehicle, Carter followed Redfield in a separate vehicle to

Carter’s house. In an interview with the police that was played for

the jury, Carter initially denied any knowledge of the murder before

admitting that he was with Robinson, Redfield, and McCladdie

during the murder and burial. Carter did not mention being

threatened at any point – which undercut Redfield’s testimony on

this point – and he admitted receiving a couple of ounces of Mills’s

cocaine in exchange for his silence about the crimes. And Carter

concealed Mills’s body in his backyard for several years after the

murder. Accordingly, Redfield’s testimony, Carter’s statements to

the police, and the location of Mills’s body provided sufficient

corroboration   of   McCladdie’s       testimony   regarding   Carter’s

participation in the murder. See Sams v. State, ___ Ga. ___ (__ SE2d

__), 2022 WL 2349867 (Case No. S22A0305, decided June 30, 2022)

(holding testimony of second accomplice, in addition to non-

accomplice evidence, was sufficient to corroborate accomplice

testimony); Floyd v. State, 272 Ga. 65, 66 (1) (525 SE2d 683) (2000)

                                   9
(defendant’s own statements served to corroborate accomplice

testimony).

     3. Carter next argues that the trial court should have granted

his motion for new trial in order to “correct the manifest injustice of

the District Attorney allowing the actual murderer to plead guilty to

concealing the death of another . . . while disallowing [Carter’s]

request to allow the jury to have the verdict option of finding

[Carter] guilty of concealing the death of another.” We disagree that

this enumeration presents any grounds for the reversal of the trial

court’s denial of Carter’s motion for new trial.

     Carter fails to explain how the jury finding him guilty of

another crime – that is, concealing the death of another – would

have affected his guilty verdict on the murder count. The crime of

concealing a death, as defined in OCGA § 16-10-31 is distinct from

malice murder, and Carter concedes that it is not a lesser-included

offense. The two offenses have entirely different elements and

require proof of different facts. Compare OCGA § 16-5-1 (a) (“A

person commits the offense of murder when he unlawfully and with

                                  10
malice aforethought, either express or implied, causes the death of

another human being.”) with OCGA § 16-10-31 (“A person who, by

concealing the death of any other person, hinders a discovery of

whether or not such person was unlawfully killed is guilty of a

felony. . . .”). Cf. Chapman v. State, 280 Ga. 560, 561 (4) (629 SE2d

220) (2006) (noting that the crime of concealing a death is not

included in felony murder). The trial court noted the same when it

denied the requested charge during the charge conference.

Accordingly, we see no error in the trial court’s refusal to give the

instruction, and Carter’s argument regarding the injustice or

unfairness of this outcome fails to set forth a sound legal basis for

deciding otherwise. Cf. State v. Wooten, 273 Ga. 529, 531 (2) (543

SE2d 721) (2001) (“In the district attorney’s role as an administrator

of justice, he or she has broad discretion in making decisions prior

to trial about who to prosecute, what charges to bring, and which

sentence to seek[.]” (footnotes omitted)).

     Judgment affirmed. All the Justices concur.



                                  11